Citation Nr: 0801016	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-34 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

2.  Entitlement to a rating in excess of 20 percent for 
hemorrhoids.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has 6 to 7 pustules on each cheek as well as 
multiple erythmatous papules on his beard, cheeks and neck.  
He also has tiny scars on his cheeks.  

3.  The veteran does not have disfigurement of the head, face 
or neck.

4.  The veteran does not have deep or superficial scars on 
areas not including the head, face or neck, nor does he have 
a loss of covering of skin over scars, scars that are painful 
upon examination or scars that result in limitation of 
motion.

5.  The veteran does not have dermatitis or eczema.  

6.  The veteran is currently diagnosed as having external 
hemorrhoids with an associated fissure and hypertrophied anal 
papilla causing bleeding, soreness and redness.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic 
Codes 7800-7806, 7813 (2007).

2.  The criteria for a rating in excess of 20 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters both dated in February 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims for an increased rating 
and service connection, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notices, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2005 VCAA notices were given prior to 
the appealed AOJ decisions, dated in June 2005 and August 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In January 2006, the 
veteran appeared and testified at a hearing with a Decision 
Review Officer at the RO.  A transcript of that hearing is of 
record.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  In fact, the 
veteran informed VA in an August 2006 letter that he had no 
further evidence to submit in support of his claims.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran seeks an initial compensable rating for 
pseudofolliculitis barbae and a rating in excess of 20 
percent for hemorrhoids.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
is the case with the hemorrhoids claim, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  Where entitlement to compensation has 
been established and a higher initial disability rating is at 
issue, as is the case regarding the pseudofolliculitis barbae 
claim, the level of disability at the time entitlement arose 
is of primary concern.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Recently, in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), however, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim in such a case, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. 

Pseudofolliculitis barbae 

In June 2005, the veteran was awarded service connection for 
pseudofolliculitis barbae, with a noncompensable rating, 
effective December 2004.  

The veteran's dermatophytosis, characterized as 
pseudofolliculitis barbae, is currently evaluated using 
criteria found at 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7813.  The rating criteria under DC 7813 include ringworm of 
the body, the head, the feet, the beard area, the nails and 
the inguinal area (jock itch).  This DC directs that a 
disability associated with dermatophytosis be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801-7805), or dermatitis (DC 7806), depending upon the 
predominant disability.

Under 38 C.F.R. § 4.118, DC 7800 for disfigurement of the 
head.  A 10 percent rating is assigned when there is one 
characteristic of disfigurement.  The eight characteristics 
of disfigurement are (1) scar five or more inches in length; 
(2) scar at least one-quarter inch wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
skin texture abnormal in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches; and (8) skin indurated and inflexible in an 
area exceeding six square inches.  

Under 38 C.F.R. § 4.118, DCs 7801-7805, a compensable rating 
is assigned if there is evidence that deep or superficial 
scars cover more than 6 square inches of the veteran's body 
other than the head, face or neck; there is loss of covering 
of skin over the scar; the scars are painful upon 
examination; or the scars that result in a limitation of 
motion.  

Under DC 7806, a 10 percent rating requires evidence that at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas be affected by dermatitis or eczema, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  

In November 2005, the veteran underwent treatment for his 
pseudofolliculitis barbae and he characterized it as a rash 
on his face which caused pain.  The veteran reported that the 
rash did not itch or spread beyond his beard area.  The 
physician noted that there was evidence of chronic changes in 
his beard area, but there were no additional lesions present.  
The veteran was advised to grow out his beard.  

The veteran underwent a VA examination in May 2005.  The 
physical examination revealed a few papules on the face and 
neck with no pustules on the cheek and neck area.  The 
examiner noted some tiny scars on both cheeks.  The veteran 
advised that he used over-the-counter medications and a cream 
to ease his symptoms.  The veteran was diagnosed as having 
pseudofolliculitis barbae with mild residuals.  Photos of the 
affected areas were ordered and are associated with the 
veteran's claims file.  

In December 2005, the veteran sought treatment for his 
pseudofolliculitis barbae with scattered pustules and 
papules.  The dermatologist advised that the veteran shave 
less and use benzoyl peroxide to treat it.  

In January 2006, the veteran appeared and testified at a DRO 
hearing.  He stated that his skin becomes inflamed every time 
he shaves.  He testified that even when he does not shave, 
bumps still appear and cause pain.  The veteran believed that 
his condition was disfiguring and caused embarrassment in 
public. 

A March 2006 VA treatment note for pseudofolliculitis barbae 
treatment reflected that the veteran's skin had not improved 
since his last visit.  The veteran advised that he continued 
to shave closely and that his medicinal treatments either 
irritated his skin or were not effective.  Upon physical 
examination, the physician noted "numerous inflammed [sic] 
follicular papules on [the] beard area with some slightly 
kelodial."  The physician prescribed an antibiotic and an 
ointment for treatment.  

In September 2006, the veteran underwent follow up VA 
treatment for his pseudofolliculitis barbae.  The veteran 
advised that his topical treatment irritated his skin and the 
antibiotic upset his gastrointestinal system in the past.  He 
reported using scissors to clip his beard and uses a razor 2 
to 3 times per month.  Upon physical examination, the 
physician noted 7 to 8 pustules on each cheek as well as 
multiple erythmatous papules on his beard, cheeks and neck.  
The veteran was prescribed another antibiotic and was given 
other topical treatments.  

In March 2007, the veteran underwent another VA examination.  
The veteran advised that he shaved once or twice weekly due 
to the likelihood that he would bleed, develop tender bumps 
and develop pustules.  He noted having sores in his beard 
since his time in the Army and has found relief from some 
topical medicines.  The veteran advised that he did not wish 
to grow a beard.  Upon physical examination, the examiner 
noted that the veteran had many small papules on his lower 
cheek and neck.  He noted 6 to 7 pustules on both sides of 
the veteran's lower face.  The examiner also referenced the 
May 2005 photographs from the veteran's claims file.  The 
veteran's diagnosis of pseudofolliculitis barbae was 
confirmed.

Given the evidence as outlined above, the Board finds that 
the veteran's pseudofolliculitis barbae does not warrant a 
compensable rating.  There is no evidence that the veteran 
meets the criteria specified in DCs 7800-7806 for 
disfigurement of the head, face or neck; scars of areas not 
including the head, face or neck; or dermatitis as 
contemplated by the Codes as detailed above.  The Board 
appreciates the veteran's testimony that his condition is 
disfiguring, however, the criteria for a compensable rating 
are not shown.  The Board considered the possibility of 
staged ratings vis-à-vis the veteran's pseudofolliculitis 
barbae claim pursuant to Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007, but finds no evidence to support a 
compensable rating from the time service connection was 
awarded.  Thus, a compensable rating for pseudofolliculitis 
barbae is denied.  

Hemorrhoids 

The veteran's hemorrhoids have been evaluated under 38 C.F.R. 
§ 4.114, DC 7336.  Hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures warrant a 20 percent 
rating.  Hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, warrant a 10 percent rating.  
Hemorrhoids that are mild or moderate warrant a 0 percent 
(i.e., noncompensable) rating.  20 percent is the maximum 
rating allowed under this DC.

In January 2006, the veteran sought VA treatment at the ER 
for four days of severe rectal pain.  He reported no fever, 
chills, diarrhea, nausea or vomiting, but the pain worsened 
when passing a bowel movement.  The physician noted external 
skin tags in the rectum area and assessed the veteran as 
having Grade II hemorrhoids.  

In March 2006, the veteran underwent a VA examination.  The 
veteran had difficulty walking and sitting down due to the 
symptoms related to his hemorrhoids.  The veteran advised 
that he has had hemorrhoids since 1975 and recently they had 
worsened.  He advised that in January 2006, he went to the ER 
due to rectal pain and was assessed as having Grade II 
hemorrhoids.  The veteran reported trace blood in his stool 
as well as additional bleeding.  He related that he was 
unable to sit or stand for long periods of time due to the 
pain in his rectal area and felt that his hemorrhoids were 
always swollen.  The examiner noted that the veteran had 
Grade III external hemorrhoids and they were prolapsing out.  
He further noted that the hemorrhoids were sensitive to touch 
and were red and painful.  

In March 2007, the veteran underwent another VA examination, 
which included a rectum and anus examination.  The veteran 
reported nearly a 30 year history of hemorrhoids, but had 
never undergone surgery for them.  The veteran complained of 
pain and soreness in his anal area, but did not complain of 
swelling.  He reported experiencing protruding tissue and 
noted that hard stools were painful when passed.  The veteran 
advised that he occasionally observes a small amount of blood 
on his toilet tissue.  The veteran noted that his flare ups 
occur for 2 to 3 days, twice a month, causing him pain when 
he is seated.  The examiner noted the veteran's 2006 
treatment at which the veteran was diagnosed as having 
external hemorrhoids, a chronic fissure and hypertrophied 
anal papilla.  Upon physical examination of the anal area, 
the examiner noted a protruding anal papilla approximately 8 
mm by 2 cm in size.  The examiner found several external 
hemorrhoids and a small chronic fissure, but found no rectal 
masses.  The examiner confirmed the 2006 diagnoses.  

The veteran is currently assigned the highest rating 
allowable under DC 7336 and as noted below, there is no 
evidence to refer this case to the Director of Compensation 
and Pension for extraschedular review.  Further, there is no 
evidence that staged ratings are appropriate under these 
circumstances as the increase in severity of the hemorrhoids 
is properly reflected in the 20 percent rating awarded in 
August 2006, and effective January 2006.  Thus, a rating in 
excess of 20 percent is denied.  

Extraschedular considerations

The veteran does not assert that he is totally unemployable 
because of his service-connected pseudofolliculitis barbae 
and hemorrhoids, nor has he identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his pseudofolliculitis 
barbae and hemorrhoids.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
pseudofolliculitis barbae and hemorrhoids, the Board finds 
that the noncompensable evaluation for pseudofolliculitis 
barbae and the 20 percent rating for hemorrhoids currently 
assigned to each disability adequately reflect the clinically 
established impairment experienced by the veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of extraschedular ratings for these disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer these claims to the Director of Compensation and 
Pension for extraschedular review.



ORDER

An initial compensable rating for pseudofolliculitis barbae 
is denied.

A rating in excess of 20 percent for hemorrhoids is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


